DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “holding means” is interpreted as being constructed of a magnetic material and utilizing a conveyor belt (para. [0044]: “In a cross-sectional view, FIG. 1 shows a magnetic chain conveyor 5 with the endless conveyor belt 19, which is movable in material flow direction MF via the drive pinion 1 and which is loaded with magnetizable workpieces 30, 31 by means of feed devices 2. These workpieces are held very firmly on the conveyor belt 19 by magnetic holding means 6….”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for butt-welding of sheet metal … feeding at least two flat 
workpieces….” while claim 20 recites “a method for butt-welding of sheet metal … feeding two flat workpieces….”, it is unclear whether the claimed sheet metal corresponds to the two flat workpieces.   Appropriate correction is required.   The remaining dependent claims are rejected for at least the reason of their direct or indirect dependency from independent claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (WO 98/39136) in view of Ferrer (WO 2017/103149).
With regard to claim 1, Bishop teaches a method for butt-welding of sheet metal (pg. 16, ln. 29 to 
pg. 17, ln. 12), comprising: feeding at least two flat workpieces (14, 16) with any desired contours to a machining process; positioning the respective workpieces (14, 16) in relation to one another in a first sub-process by holding means (60) , thereby forming a gap between the at least two welding edges to be sensing means for sensing spacing between the abutting edge portions of the blanks at said portion of said blanks, and control means for controlling the rotation means in response to the sensed spacing to rotate said laser means and move said focal line to a preset orientation relative to said portion of said blanks to be welded.”, cl. 4).
	Bishop does not teach using the measurements to control a laser welding head via at least a welding rod feed; however, Ferrer teaches a welding rod feed (25; FIG. 1B).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bishop reference, to include using the measurements to control a laser welding head via at least a welding rod feed, as suggested and taught by Ferrer, for the purpose of providing a welding filler material in the weld seam zone (pg. 11, ln. 29-35) 
With regard to claim 2, Bishop teaches the relative alignment of the main spot (B1) and the auxiliary spot (B2) is controlled as from a measured gap width of more than 0.2 mm (“laser 36 advantageously may be used to perform welding operations where gaps of up to 0.3 mm exist between the proximal edge portions, without producing a finished weld seam which has a concave profile.”, pg. 16, ln. 1-7).   
With regard to claim 4, Bishop teaches rotating the auxiliary spot (B2) around the main spot (B1) at a rear position when viewed in a welding direction (SR) (pg. 16, ln. 29 to pg. 17, ln. 12).
With regard to claim 5, BIshop teaches the main laser spot (B1) and the auxiliary laser spot (B2) are rotated as a unit about an axis of rotation located between the main spot (B1) and the auxiliary spot (B2) (“rotation means for selectively rotating said means for emitting said composite energy beam to 
With regard to claim 6, Bishop teaches the main laser spot (B1) and the auxiliary laser spot (B2) are rotated as a unit about an axis of rotation located at a rear position of the auxiliary spot (B2) when viewed in a welding direction (SR) (“rotation means for selectively rotating said means for emitting said composite energy beam to move said focal line relative to said portion of said blanks between a position wherein said focal line is oriented substantially normal to said portion of said seamline, and a position wherein said focal line is oriented substantially aligned with said portion of said seamline…”, pg. 8, ln. 23-29).
With regard to claim 7, Bishop teaches the respective workpieces (14, 16) travel at a welding speed (VMatFlow), comprising moving the processing lens in relation to the workpieces, wherein a relative speed of the workpieces and the processing lens is equal to the welding speed (VMatFlow) (“during said step of moving said laser beam, said laser beam and said sheet blanks are moved relative to each other at a speed determined by at least one of the position of the focal line relative to the portion of the blanks to be welded and the spacing between the workpiece blanks at said portion…”, cl. 15).
With regard to claim 8, Bishop teaches the respective workpieces (14, 16) travel at a welding speed (VMatFlow), comprising moving the processing lens in relation to the workpieces, wherein a relative speed of the workpieces and the processing lens is equal to the welding speed (VMatFlow) (“A further object of the invention is to provide an apparatus for laser butt welding together two or more sheet blanks along a seamline, and which automatically senses the spacing between proximal edge portions of the sheet blanks and compensates either the speed and/or positioning and/or power of the laser energy to ensure the formation of an effective weld seam across the proximal portions….”, pg. 3, ln. 16-23).
With regard to claim 9, Bishop teaches the respective workpieces (14, 16) travel at a welding speed (VMatFlow) that is maintained substantially constant throughout the welding process (“A further object of the invention is to provide an apparatus for laser butt welding together two or more sheet blanks along a seamline, and which automatically senses the spacing between proximal edge portions of the sheet 
With regard to claim 10, Bishop teaches the respective workpieces (14, 16) travel at a welding speed (VMatFlow) that is varied during the welding process and controlled in dependence on the gap width (D) (“A further object of the invention is to provide an apparatus for laser butt welding together two or more sheet blanks along a seamline, and which automatically senses the spacing between proximal edge portions of the sheet blanks and compensates either the speed and/or positioning and/or power of the laser energy to ensure the formation of an effective weld seam across the proximal portions….”, pg. 3, ln. 16-23).
With regard to claim 13, Bishop teaches an output of the laser is substantially constant during the welding process (“A further object of the invention is to provide an apparatus for laser butt welding together two or more sheet blanks along a seamline, and which automatically senses the spacing between proximal edge portions of the sheet blanks and compensates either the speed and/or positioning and/or power of the laser energy to ensure the formation of an effective weld seam across the proximal portions….”, pg. 3, ln. 16-23).
With regard to claim 14, Bishop teaches an output of the laser is varied during the welding process and is controlled in dependence on one or more variables from the group consisting of the gap width (D), the sheet thickness, a sheet edge quality and the position of the twin spot lens  (“A further object of the invention is to provide an apparatus for laser butt welding together two or more sheet blanks along a seamline, and which automatically senses the spacing between proximal edge portions of the sheet blanks and compensates either the speed and/or positioning and/or power of the laser energy to ensure the formation of an effective weld seam across the proximal portions….”, pg. 3, ln. 16-23).
With regard to claim 15, Bishop teaches moving the processing lens (lens of head 42) in one direction perpendicular to a conveying device (24) for the workpieces (14, 16) as viewed on a plane defined by the workpieces (14, 16) (FIG. 1).
With regard to claim 17, Bishop teaches the processing lens (lens of head 42) is moved in a direction parallel to a direction in which the workpieces (14, 16) are conveyed (“selective positioning of lenses or other focusing apparatus”, pg. 19, ln. 26-27).

With regard to claim 19, Bishop teaches the main laser spot (B1) and the auxiliary laser spot (B2) are rotated as a unit about an axis of rotation located between the main spot and the auxiliary spot (pg. 16, ln. 29 to pg. 17, ln. 12)..
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761